Order, Supreme Court, Bronx County (Wilma Guzman, J.), entered March 12, 2007, which denied the motion by defendants Alamo and Rivera for summary judgment, unanimously affirmed, with costs.
The proof on defendants’ motion consisted mainly of deposition transcripts of the passengers and the adverse codefendant driver, but did not sufficiently demonstrate who was liable for the accident (see e.g. Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]). Concur—Tom, J.P., Saxe, Nardelli, Sweeny and Catterson, JJ.